Dissenting Opinion by
Judge Craig:
The Workmen’s Compensation Law clearly provides that the dependency status of a decedent’s mother is founded upon the existence of dependency “at the time of the injury,”1 and that the compensation rights of such a maternal dependent cease only when she dies, or possibly, when she remarries.2
The indispensable point governing the analysis of this case is that the dependent entitled to compensation is the deceased worker’s mother, not his sister.
*220Under the Law, the compensation right devolves upon and is related to a sister only where no dependent parent exists. Section 307(6) reads:
If there be neither widow, widower, children, nor dependent parent, entitled to compensation, then to the brothers and sisters, if actually dependent upon the decedent for support at the time of his death. . . .
77 P.S. §561(6) (emphasis added). Thus the sole legal dependent for the statutes purposes is the decedents mother.
When section 307, 77 P.S. §562, refers to compensation payable “to or on account of any . . . sister, only if and while such . . . sister, is under the age of eighteen,” it clearly relates only to a situation not involved here — the case where a minor sibling is the legal dependent and compensation is paid to such sibling or on his or her account. The meaning of “on account of” becomes clear when we note the legislatures contemplation of payments through a guardian where a minor is the legal dependent. The forepart of section 307, 77 P.S. §542, expressly states that the “board may ... at any time order and direct the compensation payable to a child or children, or to a widow or widower on account of any child or children, to be paid to the guardian of such child or children, or, if there be no guardian, to such other person as the board . . . may direct.” In this case, no compensation whatsoever was awarded to the minor sister or on her account in her own right, by way of a guardian or otherwise. The award was to the mother alone.
Section 307 also reflects an assumption that a dependent parent shall continue to have that status, whereas the attainment of majority is likely to cause a child or sibling to cease being a legal dependent except where continuing full-time education (until age twenty-three). Section 307, 77 P.S. §561.
*221The compensation award to the mother, on the basis of her expenses of living, included the expense of providing education to her family, as of the determinative date of injury. Therefore, in construing the statute, we must pursue the provisions governing an award to a dependent mother, avoiding a nonexistent premise that the sister is the legal dependent.
More fully, the governing statutory language is as follows. With respect to a deceased worker who leaves no spouse or children of his own, section 307(5) states in full:
5. If there be neither widow, widower, nor children entitled to compensation, then to the father or mother, if dependent to any extent upon the employe at the time of the injury, thirty-two per centum of wages but not in excess of the Statewide average weekly wage: Provided, however, That in the case of a minor child who has been contributing to his parents, the dependency of said parents shall be presumed: And provided further, That if the father or mother was totally dependent upon the deceased employe at the time of the injury, the compensation payable to such father or mother shall be fifty-two per centum of wages, but not in excess of the Statewide average weekly wage.
77 P.S. §561(5) (emphasis added).
The only provision with respect to ending the compensation payable to a dependent mother is that portion of section 307 which reads:
Should any dependent of a deceased employe die or remarry, or should the widower become capable of self-support, the right of such dependent or widower to compensation under this section shall cease except that if a widow remarries, she shall receive one hundred four weeks *222compensation at a rate computed in accordance with clause 2 of section 307 in a lump sum after which compensation shall cease. . . .
77 P.S. §562. Note that, after the initial occurrence of the word “remarry,” the concept of remarriage thereafter is associated only with a “widow” rather than with dependents in general. Thus, only death, not remarriage, may be pertinent to ending the dependency status of a dependent mother. Although we do not, and need not, decide the effect of remarriage here, this court has previously held that the entitlement of a dependent parent is for life. Kreider v. Workmen's Compensation Appeal Board, 10 Pa. Commonwealth Ct. 79, 308 A.2d 187 (1973).
If an employer or insured could reopen the dependency status of a dependent parent at any time for reexamination of changes in individual items of income or expense, then the liberal scheme of the Law is subject to destruction. In DeGuffroy & Associates v. Workmen's Compensation Appeal Board, 24 Pa. Commonwealth Ct. 566, 503 A.2d 994 (1985), this court correctly held that an employer or an insurer could not come in after a dependency had been established and an award made, to subject a dependent to an examination — possibly repeated examinations — of income and expenses. The difference between DeGuffroy and this case relates only to the procedural framework. The differing procedural vehicles — a modification petition there and an original award contest here — cannot affect the substantive rights of the dependent parent to compensation under the statute. Indeed, to impose an advance limitation upon an award so that it would cease upon the occurrence of some probable but not certain future occurrence, as the majority would do here, is perhaps even less defensible than entertaining a modification petition at a later juncture when the facts are known.
*223Because the language of the Law lacks any authority for subjecting the dependent status of a parent to a continuing possibility of re-examination, the board should be affirmed.
Judge Barry joins in this dissent.

 Act of June 2, 1915, P.L. 736, as amended, §307(5), 77 P.S. §561(5).


 Section 307 of the Law, 77 P.S. §562.